Title: From Thomas Jefferson to Mary Jefferson, 8 May 1791
From: Jefferson, Thomas
To: Jefferson, Mary



My dear Maria
Philadelphia May 8. 1791.

Your letter of Apr. 18. came to hand on the 30th. That of May 1. I recieved last night. By the stage which carries this letter I send you 12. yards of striped nankeen of the pattern inclosed. It is addressed to the care of Mr. Brown merchant in Richmond, and will arrive there with this letter. There are no stuffs here of the kind you sent.
April 30. the lilac blossomed.
May 4. the gelder rose, Dogwood, Red bud, and Azalea were in blossom. We have still pretty constant fires here. I shall answer Mr. Randolph’s letter a week hence. It will be the last I shall write to Monticello for some weeks, because about this day sennight I set out to join Mr. Madison at New York, from whence we shall go up to Albany and Lake-George, then cross over to Bennington and so through Vermont to the Connecticut river, down Connecticut river by Hartford to New-haven, then to New York and Philadelphia. Take a map and trace this rout. I expect to be back in Philadelphia about the middle of June.—I am glad you are to learn to ride, but hope your horse is very gentle, and that you will never be venturesome. A lady should never ride a horse which she might not safely ride without a bridle. I long to be with you all. Kiss the little  one every morning for me, and learn her to run about before I come. Adieu my dear. Your’s affectionately,

Th: Jefferson

